DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 12/21/2020.
B.	Claims 1, 4-8 and 11-15 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  

5.	Claims 1, 4-8 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goshen, Nadav (US Pub. 2001/0029527 A1), herein referred to as “Goshen” in view of Bellis Joseph (US pub. 2002/0133488 A1), herein referred to as “Bellis”.


As for claims 1, 8 and 15, Goshen teaches. A method and corresponding one or more non-transitory computer-readable media and system for generating menus for display on a display unit with a graphical user interface, the method comprising the computer-implemented steps of: storing first data that describes a first plurality of menu items (par.14; Morphs are active components that change the browser's look and functionality according to the web site being viewed.  Each morph is responsible for a component of the browser (graphic, text or other) that is dynamically modified and adapted to the web site being visited or to user preferences), included in a first base menu (53), wherein the menu items included in the first plurality of menu items are displayed simultaneously within the first base menu (figure 3; as shown the user selects Books from base menu and a submenu is displayed within the base menu by keeping its parent as a title while rendering sub-menu items related to books underneath it to show relationship; the user is effectively filtering through menu items by selecting sub-elements of 53 navigational input by the user);

receiving, from a first user, second data that specifies a second plurality of menu items from among the first plurality of menu items; storing the second data (par.15; For example, a user entering the Amazon.com web site may see a browser control area with graphics and colors that complement the web site and with promotions for the newest or most popular products on the site, When the user then visits the "yahoo.com" 
web site, the user's browser is modified to show a browser control area with 
graphics and promotions related to "yahoo.com"); 

in response to a request for a menu from a second user, generating the menu by: retrieving the first data and the second data (par.16; This morph includes hierarchical pull-down menus that provide links to the different pages within the web site.), and selecting a third plurality of menu items from the first plurality of menu items based on the first data and the second data; and displaying the menu on the display unit, wherein the menu includes the third plurality of menu items (fig.5). 

    PNG
    media_image1.png
    243
    525
    media_image1.png
    Greyscale





Goshen does not specifically teach specific function of filtering in a drop down menu; however in the same field of endeavor Bellis teaches a first plurality of menu items included in a first base menu and receiving from a first user, second data, that identifies a second plurality of menu items that is to be displayed in response to receiving a request for the first base menu from a user, wherein the second plurality of menu items comprises a subset of menu items selected from the first plurality of menu items and forms a filtered version of the first base menu (par. 10 the GUI utilizes a search on the fly filter technique  wherein user selects pull down menu  where terms are sorted dynamically at runtime when the user is interacting within the user interface : In an embodiment, search-on-the-fly uses graphical user interfaces (GUIs) and one or more icons to make the information gathering process as efficient as possible. The GUIs may incorporate one or more pull down menus of available sorting terms. As a user selects an item from a first pulldown menu, a subsequent pulldown menu displays choices that are available for sorting or searching. The process may be continued or repeated until sort-on-the-fly/search-on-the-fly has retrieved or displayed a discrete data entry from the database. The pulldown menus are not pre-formatted. Instead, the pulldown menus are created “on-the-fly” as the user steps through the sort and/or search process. Thus, search-on-the-fly is inherently intuitive, and allows a user with little or no knowledge of the database contents, its organization, or a search engine search routine to execute comprehensive analysis, sorting and/or searches that return generally accurate results.)


    PNG
    media_image2.png
    430
    635
    media_image2.png
    Greyscale

Bellis further teaches storing the second data (par.193 examples of storage of data retrieval, without further clarification the showing of at least prior search storage of reports database, search criteria sorted in temples or cookies arrives at storing second data); receiving, from a first user, second data, wherein the second data defines a display filter (fig.10 item 203 user is filtering the first 201 user input menu) that determines second plurality of menu items that are included in the first plurality of menu (fig.10 shows 206 then 207 through 230 based upon search on the fly dynamic filtering of database records based upon user input within the pull down menu presented on the user interface; these menu items are not pre-populated);

 in response to a request for the first base menu from a second user, generating the filtered version of the first base menu by retrieving the first data and second data and selecting the second plurality of menu items from the first plurality of menu items based on the first data and the second data; and the displaying the filtered version of the first base menu on the display unit, wherein the filtered version of the first base menu includes the second plurality of menu items (par.194 utilizing a template storage mechanism save point can be set in storage based upon past user interaction to build a dynamic menu and thus since stored on server is accessible by second to the nth user. “The server side components 801 access the databases 12, 13 and 15 to conduct an on-the-fly search and to initially build a report template, which may be subsequently stored in the reports database 820. Because a template is saved, any subsequent reports generated using the template will represent updated (dynamic) data in the databases 12, 13 and 15. The client side components 802 may be used to generate a report 770 i based on the template. The template acts as a road map to fields in the databases 12, 13 and 15. Using the template, the front end 821 and/or the front end 823 are able to construct a search report 770 i using the latest data saved in the databases 12, 13 and 15. Thus, the process of creating the report template provides for a dynamic report generating mechanism”.)




As for claims 4 and 11, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data defines a display filter that determines which of the first plurality of menu items are to be included in the filtered version of the first base menu (fig.2, 106 or fig.3, 53). 

As for claims 5 and 12, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data defines a display filter that determines which of the first plurality of menu items are not to be included in the filtered version of the first base menu (par.18).   

As for claims 6 and 13, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data specifies an organization for displaying the second plurality of menu items in the filtered version of the first base menu (par.31; Theme-based Customization: This customization provides browser 
configuration according to one or more themes, For example, a user can choose 
to receive a sport theme.  While the user is surfing, the graphical browser top 
morph may be updated with sport related illustrations and information.  
Furthermore, the browser environment may be customized according to this theme.  
For example, the browser buttons may have sport images, the navigation toolbar 
may have sport sites, and the mouse icon may change with sport related images.). 

As for claims 7 and 14, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, further comprising the computer-implemented steps of: receiving, from a third user, third data that specifies a third plurality of menu items from among the first plurality of menu items; storing the third data; in response to another request for the first base menu from a fourth user, generating a second filtered version of the first base menu by (fig.3, 53 the user is navigating through different second- nth menu by selecting parent elements from the previous menu displayed simultaneously): retrieving the first data and the third data, and selecting a third plurality of menu items from the first plurality of menu items based on the first data and the third data; and displaying the second filtered version of the first base menu on the display unit, wherein the second filtered version of the first base menu includes the third plurality of menu items (fig.3 hierarchical lists of menu structure that is dependent on previous menu selection by the user; this is also dependent on the web site, user profile and morph data derived from these dependencies).  In addition Bellis teaches wherein the second filtered version of the first base menu includes the third plurality of menu items (fig. 10 shows first, second and third filtered layers of menu options).


 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image3.png
    211
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 16, 2021